Title: From George Washington to Major William Galvan, 16 May 1780
From: Washington, George
To: Galvan, William



Sir
Head Quarters Morris Town 16th May 1780

A French Fleet being expected shortly upon this Coast, it will be necessary to have Officers stationed at different points to make them

Signals upon their first arrival—You being appointed to go down to Cape Henry in Virginia, will be charged with dispatches and communications for the French Admiral and General and will be made acquainted with the signals of recognizance—All these, and any further commands, you will receive from Major General the Marquis de la Fayette, at present in Philada to which place you will repair with the utmost expedition—I need not recommend to you the necessity of your keeping the object of your Mission as much a secret as possible. I am with great Regard Sir.

P.S. You will be pleased to correspond with me when any thing material occurs or when you find opportunities.

